Title: To James Madison from Horatio Gates, 15 January 1806
From: Gates, Horatio
To: Madison, James


                    
                        Dear Sir
                        New York 15th January 1806.
                    
                    I take the Liberty to introduce to your Notice Mr: Temple; the Brother of Sir Grenville Temple & the Nephew of Our Ambassador in Spain; He has lately quitted The British Army, at the Instance of His Uncle; who it is presumed intends Him for his Heir. There is something very singular, & extraordinary, in the early life of this young Gentleman; He was upon service with his Regiment in three Quarters of this World, and paid a Visit to the Fourth, in the course of one Year! He was station’d at the Cape of Good Hope, from whence the Regiment was order’d to the East Indies; From thence it was order’d to the Red Sea, where it was Landed & Marched to the uper Nile; and from thence to the Lower, where it Joind the British Army, then upon Service there; from Egypt he was order’d to Malta, & from thence to Italy; He was Anxious to see His Mother, the Dowager Lady Temple, in Boston. & obtain’d leave to Cross the European Continent to Calais, & Obtain’d immediate Leave to go to Massachusetts; He left London directly, & took his passage in a Packet for New York, & was within the Year in the Four Quarters of the Globe! it falls to the Lot of few, to take so informing a range of this World, in so short a space of Time.
                    I intreat you to present my Humble Duty to The president of The Ustates, it is my prayer, that He may enjoy a long Life, in Health, with his Superior understanding; & that His Station may only cease with His Life—perhaps I may yet last a Summer; The Hopes of seeing You & Mrs: M. at

Rose Hill, serves to encourage that Belief—with great respect. I am your Obedient Servant
                    
                        Horatio Gates.
                    
                